



COURT OF APPEAL FOR ONTARIO

CITATION: Dysart, Dudley, Harcourt, Guilford, Harburn,
    Bruton, Havelock, Eyre and Clyde (United Townships) v. Mohammed, 2016 ONCA 153

DATE: 201650225

DOCKET: M45559 (M45477)

Gillese, Hourigan and Pardu JJ.A.

BETWEEN

The Corporation of the United Townships of
    Dysart, Dudley, Harcourt, Guilford, Harburn, Bruton, Havelock, Eyre and Clyde

Applicant (Responding Party)

and

Jameel Hosein Mohammed also known as Adolphus
    Cecil Wilson

Respondent (Moving Party)

AND BETWEEN

Her Majesty the Queen in Right of Ontario

Applicant (Responding Party)

and

Jameel Mohammed also known as Jameel Abdool
    Hosein Mohammed, Abdool Mohammed, Adolphus Cecil Wilson, Adolphus Wilson

Respondent (Moving Party)

Jameel Mohammed, acting in
    person

Nikita Rathwell, for the responding party Her Majesty
    the Queen in Right of Ontario

No one appearing for the responding party the
    Corporation of the United Townships of Dysart, Dudley, Harcourt, Guilford, Harburn,
    Bruton, Havelock, Eyre and Clyde

Heard: February 22, 2016

ENDORSEMENT

[1]

The moving party, Mr. Mohammed, was the subject of two separate
    applications to have him declared a vexatious litigant. One application was
    brought by Her Majesty the Queen and the other by the Corporation of the United
    Townships of Dysart, Dudley, Harcourt, Guilford, Harburn, Bruton, Havelock,
    Eyre and Clyde. Justice Loukidelis heard the applications together, as they are
    related. In orders dated October 16, 2007 (the Orders), Mr. Mohammed was
    declared a vexatious litigant pursuant to s. 140(1) of the
Courts of
    Justice Act
, R.S.O. 1990, c. C.43
.

[2]

In July 2011, Mr. Mohammed brought a motion to extend the time to file
    an appeal of the Orders. On July 29, 2011, Juriansz J.A. dismissed the motion,
    stating that he was not satisfied there was a valid explanation for the delay
    in bringing the motion or that Mr. Mohammeds proposed appeal had any merit.

[3]

On August 29, 2013, Mr. Mohammed brought another motion for the same
    relief. Weiler J.A. dismissed the motion because, in her view, the motion was
    an attempt to relitigate the decision of Juriansz J.A.

[4]

A further motion to the same effect was brought and dismissed by a
    single judge of this court on September 18, 2015.

[5]

Mr. Mohammed moves before this court to set aside the decision of
    September 18, 2015, and grant him an extension of time to file notices of
    appeal in relation to the Orders.

DISPOSITION

[6]

The motion is dismissed. The matter is
res judicata

and
    the motion is an abuse of process.

E.E. Gillese
    J.A.

C.W. Hourigan J.A.

G. Pardu J.A.


